On Petition for Rehearing.
Myers, J.
36. We have again gone over the record carefully on petition for rehearing from the point of view of appellees’ learned counsel. They concede that there were 163 persons and corporations named in the report of the drainage commissioners. To this number, *525they concede, should he added 46 persons affected who are heirs or devisees of persons named in the report, who wore deceased at the time when the remonstrance was filed, and who were the owners of lands assessed, according to the tax duplicate, and 16 persons who were grantees of persons named in the report, and owners of lands assessed when the remonstrance was filed, making a total of 225 persons. As against this number they claim deduction of 13 names of persons named in the report who were in fact deceased, -and 17 on account of persons who had sold their land to others, leaving', according to their claim, 195 persons affected, and that they are entitled to count John O. Christian and Wilda Kline as heirs of Lydia Christian, which, added to the 128 found by the court, made the remonstrators 130 in number. They have, however, failed to count Edward Long and Lucy Imler, heirs of Henry Long, which on their own basis of calculation makes the total number affected 197, requiring .132 to constitute the necessary two-thirds to defeat the proceeding.
Without taking the time to point out those who we originally concluded should be counted, which raised the number to 208, we have specified enough to show that appellees are in error as to having a two-thirds remonstrance. Upon the question of the construction of the statute we are satisfied that the original opinion is correct, and the petition for a rehearing is overruled.